Citation Nr: 1624011	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  12-13 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for degenerative joint disease of the lumbar spine.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from November 1971 to June 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock Arkansas.  In that decision, the RO denied the Veteran's service connection claim for degenerative joint disease of the lumbar spine.  The Veteran disagreed with that decision and perfected this appeal.  

The Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge in September 2013.  A transcript of that proceeding is of record.

In November 2014, the Board remanded the case to the agency of original jurisdiction (AOJ) for further development.  The requested development has been completed and the case has been returned to the Board for further appellate consideration.


FINDINGS OF FACT

1.  A chronic low back disability was not manifest during service and is not attributable to service.

2.  Arthritis of the lumbar spine was not manifest in service or within the one-year presumptive period following service.  


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by service and arthritis of the lumbar spine may not be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R § 3.159.

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In the present appeal, the Veteran was provided with a VCAA notification letter in July 2010 and his claims were last readjudicated in December 2015.  The Board concludes that the duty to notify has been met.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA obtained the Veteran's service treatment records, post-service VA and private treatment records and lay statements of argument.  The Veteran was also afforded two VA examinations in relation to his claim: one in August 2010 and, upon a November 2014 Board remand, a second one in January 2015.  As discussed in more detail below, the assessment includes a review of the Veteran's pertinent service and post-service history, clinical findings, and diagnoses, and the findings were supported by medical rationale.  As addressed below, the Board also finds that the VA opinion was based upon an accurate factual history as determined by the Board.  As such, the Board finds that the September 2010 VA examination and subsequent addendum are adequate to make a determination on the claim and further, the RO substantially complied with the Board's November 2014 remand instructions.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); 38 U.S.C.A. § 5103A(d); Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the Board finds that VA has complied with the duty to assist.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for service connection for a right shoulder disability is ready to be considered on the merits.

Applicable Law and Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for arthritis, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran claims that his current lumbar spine disability stems from his period of active service.  Specifically, the Veteran reports two in-service events - lifting heavy objects and a motorcycle accident - led to his current low back disability.  

Service treatment records demonstrate two instances where the Veteran reported back pain.  In the first instance, the Veteran reported low back pain after heavy lifting; the doctor noted mechanical back pain.  The second time, the Veteran reported low back pain and muscle spasms; the doctor attributed it to stress.  See Service Treatment Records dated November 16, 1982 and October 14, 1986.  As for the Veteran's in-service motorcycle accident, the residuals of the accident were a laceration to his anterior neck and various skin discolorations.  See Service Treatment Records dated June 15, 1982, October 7, 1982, March 18, 1985, and February 12, 1987.  Upon separation from service, the Veteran reported recurrent back pain since 1975 from improper lifting.  See Separation Report of Medical History dated March 11, 1987.  However, periodic examinations, to include his separation examination, note the spine as clinically normal.  See Report of Medical Examinations dated July 27, 1979, October 7, 1982 and March 11, 1987.  

Post-service, the Veteran consistently reported recurrent back pain since his period of service.  See VA Examinations dated August 20, 1988 and October 28, 2009; Treatment Notes from Healthcare Express dated December 24, 2009; Letter from Social Worker K.A. dated May 30, 1995.  The Veteran was diagnosed with degenerative changes of the lumbar spine in 2009.  See Records from Texarkana MRI Center dated December 31, 2009.  Over the years, the Veteran's low back pain has been treated with medication, acupuncture, massage, infrared heat, and electric stem; however, no treating physician has indicated an etiology of the Veteran's low back pain.  See VA Treatment Records dated July 8, 2011, March 20, 2012, August 22, 2013, July 30, 2014 and November 1, 2014; Treatment Notes from Northfield Clinic dated August 26, 2013, November 21, 2014 and January 9, 2015.  

The Veteran was afforded two VA examinations in relation to his claim, with the first being in August 2010.  At that time, the Veteran reported chronic low back pain since his 1982 motorcycle accident.  He described the pain, rated at 9 out of 10, as sharp and radiating with no aggravating factors.  As for functional impairment, the Veteran reported that he can stand no longer than one hour and walk no further than a half mile before pain ensues.  However, there was no other functional impairment on his activities of daily living.  

Upon examination, the examiner diagnosed the Veteran with degenerative joint disease of the lumbar spine and opined that the Veteran's low back disability was not caused by or the result of the in-service motorcycle accident because there was no mention of a back condition in the service treatment records.  Rather, according to the examiner, the condition could be attributed to an increase in age or being overweight.  See VA Examination dated August 11, 2010.

The Veteran was afforded a more recent VA examination in January 2015.  At that time, the VA examiner noted a diagnosis of thoracolumbar spondylosis with mild right lower extremity radiculopathy and opined that the condition most likely related to aging and less likely than not caused or aggravated by the Veteran's service connected disabilities (esophageal trauma with residuals of dysphagia and reflux).  The examiner noted the Veteran's in-service and post-service medical history and stated that even though service treatment records indicate two reports of back pain, there is no evidence of a chronic back condition since service.  Furthermore, the examiner rationalized that because there is widespread mild cervical and thoracolumbar spondylosis beginning in 2009, the weight of the medical evidence is against a nexus between the Veteran's spine condition and an in-service injury or event.  See VA Examination dated January 12, 2015.

Having thoroughly reviewed the record, the Board finds that service connection is warranted for a low back disability.  In so finding the Board has considered the lay statements of record from the Veteran and his wife.  The Veteran avers that his low back condition began in service after lifting heavy objects and was aggravated by his motorcycle accident.  The Veteran's wife asserts that after the Veteran's motorcycle accident, he complained about his back pain.  See Board Hearing Transcript.  The Board notes that as lay witnesses, the Veteran and his wife are competent to attest to what is observable, to include the Veteran's symptoms of pain.  See Layno, supra.  However, while the Veteran and his wife are competent to attest to what he experienced, they are not competent to offer an opinion on a complex medical question.  Specifically, they are not competent to provide a positive nexus between the Veteran's in-service back pain and his current back disability.  See Jandreau, supra.  In this case, a diagnosis of chronic back disability and opinion as to its etiology requires a complex medical diagnosis by a medical professional.  Accordingly, the lay statements of records have been considered by the Board, but are inadequate to establish a diagnosis or etiology of any back condition.  

Outside of the lay statements of record, the record contains no competent evidence linking he Veteran's current back disability to his active duty military service.  While the Board acknowledges the complaint of back pain upon separation of service, the most credible evidence of record is the objective opinions of the VA examiners that the Veteran's current back disability is not related to service, but rather other factors, such as weight and aging.  As a result, the preponderance of evidence does not support a finding that the Veteran's current back condition is related to his period of active duty service and service connection for a lumbar spine disability is not warranted.

Accordingly, after weighing all the evidence, the Board finds the preponderance of the evidence is against the claim discussed above, and the benefit-of-the-doubt standard of proof does not apply.  See 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for degenerative joint disease of the lumbar spine is denied.



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


